DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 8/17/2022.
The Amendment filed 8/17/2022 has been entered.
Claims 1 and 11 are amended. Claims 2-3 and 12-13 are cancelled.
Claims 1, 4-11, and 14-15 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Response to Arguments
Applicant’s amendment to the Drawings overcome the objection regarding DR1 in the original fig. 7 (Non-Final Office Action mailed 5/17/2022). However, the applicant does not address the objection regarding reference character ‘D’ in fig. 1 and therefore a drawing objection remains. 
Applicant’s amendment to Claim 11 overcomes the 112(b) rejection set forth in the Non-Final Office Action mailed 5/17/2022. However, a new 112(b) rejection is provided for amended claim 11 and its dependent claims for a new antecedent basis issue regarding “the two or more supporting parts.”
Applicant’s arguments, see pages 11-12, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jamali, Huang, and Li.
Applicant's arguments, see pages 12-15, with respect to the prior art failing to teach or suggest calculating a safety factor based on the combination of factors previously claimed in claims 2 and 3, have been fully considered but they are not persuasive. It would have been obvious to calculate the safety factor based on each and every one of the factors previously disclosed in claims 2 and 3 because of the motivation previously provided regarding Huang and Li. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jamali to further include the teachings of Huang to also include distance from a gripping location to the center of gravity of an object as a parameter for the holding safety factor because the distance directly corresponds to the bending moment on the gripper, and therefore a smaller distance would reduce the bending moment and improve the quality of the grasp (“A location of the center of gravity 120 relative to the object 118, and the distance of the center of gravity 120 from the stem portion 136 in three dimensions, which depends on a grasping location selected by the controller, is a parameter that the controller 106 may determine and optimize upon successive grasps based on the bending moments sensed by the force/torque sensor 130. … All these inputs can be adjusted automatically by the controller automatically to improve the quality of the grasp.” See at least [0031-0032]). 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jamali and Huang to further include the teachings of Li to also use friction pressure as a parameter for the holding safety factor so that slipping does not occur between the object and the supporting parts (“In order to grasp the object O stably without dropping, it must been guaranteed that slipping between the object O and the fingers supporting the object O does not occur. Therefore, the grasp stability evaluation value Q.sub.o may be defined based on frictions and contact forces. … For example, based on Coulomb friction model, if a friction force generated at each contact position between the object O and fingers 10, 20, 30, and 40, may has not exceeded a maximum static frictional force, under this situation, it is determined that slipping between the corresponding finger and the object O at the contact position does not occur.” See at least [0063-0064]). Even though, Li does not explicitly use the term ‘friction pressure,’ their use of friction force is equivalent. Additionally, Li even discusses pressure at contact points (see at least [0043]).
	Accordingly, a new ground(s) of rejection is made in view of Jamali, Huang, and Li for amended independent claims 1 and 11. The dependent claims are also given corresponding rejections.
Applicant's arguments, see pages 15-16, with respect to the double patenting rejection, have been fully considered but they are not persuasive. The amendment overcomes the double patenting rejection provided on 5/17/2022, however, a new obviousness type double patenting rejection is provided for amended claims 1 and 11 in view of the ‘562 application and Li. Dependent claims 4, 5, 14, and 15 are also rejected under double patenting.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Arrow ‘D’ in Fig. 1. Also ‘D’ is referenced in the specification as a diameter for a different figure. So, the reference character ‘D’ is also objected to as representing multiple different things.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: calculation part in claim 1 and claim 11; and motion planning part in claims 4-5 and 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Hold planning part is the same as the calculation part (see [0048]). Structure is provided for these parts in [0039].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 11 recites the limitation "a holding part holds an object by gripping the object with the two or more supporting parts." There is insufficient antecedent basis for “the two or more supporting parts” in the claim. Dependent claims 14 and 15 are also rejected because they do not resolve the deficiencies of claim 11. The examiner suggests an amendment such as: "a holding part holds an object by gripping the object with two or more supporting parts."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamali (US 20200215685 A1) in view of Huang (US 20200331709 A1) and Li (IDS: US 20190001508 A1).

Regarding Claim 1,
Jamali teaches
A handling device comprising: a holding part that includes two or more supporting parts and is capable of holding an object by gripping the object with the two or more supporting parts (See fig. 1 
    PNG
    media_image1.png
    459
    440
    media_image1.png
    Greyscale
; Examiner Interpretation: The Fingers are the supporting parts.); 
a calculation part configured to calculate a safety factor indicating safety of a state of the holding part holding the object (“The grasp estimating component 212 may also include a stability estimating component 224 to determine the quality of contact of the potential grasp points based on the estimated tactile outputs. In an example, the stability estimating component 224 may determine the quality of the contact of the potential grasp point by calculating the percentage of the area of contact in an estimated output. The stability estimating component 224 may also estimate a probability of success to grasp the object 150 at each of the potential grasp points based on the estimated tactile outputs. In an example, the stability estimating component 224 may estimate a probability of success to grasp the object 150 based on a supervised learning method.” See at least [0033-0034]); 
and a controller configured to cause the holding part to hold the object according to the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]),
wherein the safety factor Is calculated based on: a value related to an area of regions where the supporting part contacts the object (“the stability estimating component 224 may determine the quality of the contact of the potential grasp point by calculating the percentage of the area of contact in an estimated output.” [0033]),

Jamali does not explicitly teach wherein the safety factor Is calculated based on:
a distance between a reference position in the regions and a center of gravity of the object,
and a friction pressure generated in regions where the supporting part contacts the object.
However, Huang teaches
	wherein the safety factor Is calculated based on: a distance between a reference position in the regions and a center of gravity of the object (“A location of the center of gravity 120 relative to the object 118, and the distance of the center of gravity 120 from the stem portion 136 in three dimensions, which depends on a grasping location selected by the controller, is a parameter that the controller 106 may determine and optimize upon successive grasps based on the bending moments sensed by the force/torque sensor 130. Moreover, the sensor 130 may also sense vibration in the even the object swings or slips while grasped. All these inputs can be adjusted automatically by the controller automatically to improve the quality of the grasp. For example, the controller may select an incrementally displaced location for grasping the object and observe whether the bending moments are increasing or decreasing between successive grasps. If the moments are increasing, the grasp location selected is further from the center of gravity, in which case the grasping location is again adjusted in the opposite direction. These adjustments can continue and improvements adopted as new grasping location while slippage or shifting of the load carried by the gripper, i.e., the location and orientation of the object relative to the gripper, does not change.” [0032]; Also see at least [0031]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jamali to further include the teachings of Huang to use distance from a gripping location to the center of gravity of an object as a parameter for the holding safety factor because this distance directly corresponds to the bending moment on the gripper, and therefore a smaller distance would improve the safety factor (see at least [0031-0032]).

Huang also does not explicitly teach wherein the safety factor Is calculated based on:
a friction pressure generated in regions where the supporting part contacts the object.
However, Li teaches
	“The tactile sensors 14, 24, 34, and 44 can be distributed pressure sensors for example, which are implemented on the fingertips of the fingers 10, 20, 30, and 40, and each sensor can detect a pressure distribution for a certain contact position when the corresponding fingertip of the fingers 10, 20, 30, and 40 is driven to get in contact with the object O.” [0043]; “Therefore, the grasp stability evaluation value Q.sub.o may be defined based on frictions and contact forces. More specifically, the grasp stability evaluation value Q.sub.o may be defined based on information such as: relative contact positions related to the object O; contact forces (magnitude and direction) at the respective contact points; and friction coefficients between the object O and the fingers 10, 20, 30, and 40.” See at least [0063]; “For example, based on Coulomb friction model, if a friction force generated at each contact position between the object O and fingers 10, 20, 30, and 40, may has not exceeded a maximum static frictional force, under this situation, it is determined that slipping between the corresponding finger and the object O at the contact position does not occur.” See at least [0064]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jamali and Huang to further include the teachings of Li to use friction pressure as a parameter for the holding safety factor so that slipping does not occur between the object and the supporting parts (see at least [0063-0064]).

Regarding Claim 11,
Jamali teaches
A control device comprising: a calculation part that calculates a safety factor indicating safety of a state in which a holding part holds an object by gripping the object with the two or more supporting parts (See fig. 1 
    PNG
    media_image1.png
    459
    440
    media_image1.png
    Greyscale
; “The grasp estimating component 212 may also include a stability estimating component 224 to determine the quality of contact of the potential grasp points based on the estimated tactile outputs. In an example, the stability estimating component 224 may determine the quality of the contact of the potential grasp point by calculating the percentage of the area of contact in an estimated output. The stability estimating component 224 may also estimate a probability of success to grasp the object 150 at each of the potential grasp points based on the estimated tactile outputs. In an example, the stability estimating component 224 may estimate a probability of success to grasp the object 150 based on a supervised learning method.” See at least [0033-0034]; Examiner Interpretation: The Fingers are the supporting parts.); 
and a controller configured to cause the holding part to hold the object according to the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]),
wherein the safety factor Is calculated based on: a value related to an area of regions where the supporting parts contact the object (“the stability estimating component 224 may determine the quality of the contact of the potential grasp point by calculating the percentage of the area of contact in an estimated output.” [0033]),

Jamali does not explicitly teach wherein the safety factor Is calculated based on:
a distance between a reference position in the regions and a center of gravity of the object,
and a friction pressure generated in regions where the supporting parts contact the object.
However, Huang teaches
	wherein the safety factor Is calculated based on: a distance between a reference position in the regions and a center of gravity of the object (“A location of the center of gravity 120 relative to the object 118, and the distance of the center of gravity 120 from the stem portion 136 in three dimensions, which depends on a grasping location selected by the controller, is a parameter that the controller 106 may determine and optimize upon successive grasps based on the bending moments sensed by the force/torque sensor 130. Moreover, the sensor 130 may also sense vibration in the even the object swings or slips while grasped. All these inputs can be adjusted automatically by the controller automatically to improve the quality of the grasp. For example, the controller may select an incrementally displaced location for grasping the object and observe whether the bending moments are increasing or decreasing between successive grasps. If the moments are increasing, the grasp location selected is further from the center of gravity, in which case the grasping location is again adjusted in the opposite direction. These adjustments can continue and improvements adopted as new grasping location while slippage or shifting of the load carried by the gripper, i.e., the location and orientation of the object relative to the gripper, does not change.” [0032]; Also see at least [0031]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jamali to further include the teachings of Huang to use distance from a gripping location to the center of gravity of an object as a parameter for the holding safety factor because this distance directly corresponds to the bending moment on the gripper, and therefore a smaller distance would improve the safety factor (see at least [0031-0032]).

Huang also does not explicitly teach wherein the safety factor Is calculated based on:
a friction pressure generated in regions where the supporting parts contact the object.
However, Li teaches
	“The tactile sensors 14, 24, 34, and 44 can be distributed pressure sensors for example, which are implemented on the fingertips of the fingers 10, 20, 30, and 40, and each sensor can detect a pressure distribution for a certain contact position when the corresponding fingertip of the fingers 10, 20, 30, and 40 is driven to get in contact with the object O.” [0043]; “Therefore, the grasp stability evaluation value Q.sub.o may be defined based on frictions and contact forces. More specifically, the grasp stability evaluation value Q.sub.o may be defined based on information such as: relative contact positions related to the object O; contact forces (magnitude and direction) at the respective contact points; and friction coefficients between the object O and the fingers 10, 20, 30, and 40.” See at least [0063]; “For example, based on Coulomb friction model, if a friction force generated at each contact position between the object O and fingers 10, 20, 30, and 40, may has not exceeded a maximum static frictional force, under this situation, it is determined that slipping between the corresponding finger and the object O at the contact position does not occur.” See at least [0064]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jamali and Huang to further include the teachings of Li to use friction pressure as a parameter for the holding safety factor so that slipping does not occur between the object and the supporting parts (see at least [0063-0064]).

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamali (US 20200215685 A1) in view of Huang (US 20200331709 A1), Li (IDS: US 20190001508 A1), and Saunders (US 20210178579 A1).

Regarding Claims 4 and 14,
Modified Jamali teaches
(Claim 4) The handling device according to claim 1, 
(Claim 14) The control device according to claim 11,
Jamali does not explicitly teach
further comprising: a motion planning part configured to plan a motion method including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed according to an area of regions where the supporting part and the object are in contact with each other, and the controller is configured to operate the holding part according to the motion method planned by the motion planning part.
However, Saunders teaches
	“the inventors have recognized and appreciated the benefits of being able to determine the quality of a grip that a robotic gripper exerts on a grasped object. Information about the grip quality may inform characteristics of path planning for the robotic gripper, such as end effector pose and/or acceleration.” [0062]; “The inventors have recognized and appreciated that it may be advantageous to increase the acceleration of the robotic gripper and/or the robot to which the robotic gripper is attached when a grip quality on an object is good and/or when the determined aggregate wrench is small. For instance, when the object is light and the grip is good, the robotic gripper can be operated with more speed. By contrast, when the object is poorly gripped by the gripper and/or the object is heavy, it may be advantageous to operate the robotic gripper with less speed to prevent the object from falling and/or to improve safety.” [0105]; “the grip quality of a vacuum-based gripper may be based, at least in part, on the pressure differential of each cup assembly and the total contact area of all cup assemblies engaged with the grasped object.” [0109]; “The memory hardware 144 is configured to, inter alia, store instructions (e.g., computer-readable program instructions) that, when executed by the controller 142, cause the controller 142 to perform numerous operations, such as, without limitation, altering the pose P of the robot 100 for maintaining balance, maneuvering the robot 100, detecting objects, transporting objects, and/or performing other tasks within the environment 10.” [0083]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Saunders to prevent the object from falling and to improve safety of the robotic operation (See at least [0062]).

Regarding Claims 5 and 15,
Modified Jamali teaches
(Claim 5) The handling device according to claim 1, 
(Claim 15) The control device according to claim 11, 
Jamali does not explicitly teach
further comprising: a motion planning part configured to plan a motion method including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed according to the safety factor, and the controller is configured to operate the holding part according to the motion method planned by the motion planning part.
However, Saunders teaches
	“the inventors have recognized and appreciated the benefits of being able to determine the quality of a grip that a robotic gripper exerts on a grasped object. Information about the grip quality may inform characteristics of path planning for the robotic gripper, such as end effector pose and/or acceleration.” [0062]; “The inventors have recognized and appreciated that it may be advantageous to increase the acceleration of the robotic gripper and/or the robot to which the robotic gripper is attached when a grip quality on an object is good and/or when the determined aggregate wrench is small. For instance, when the object is light and the grip is good, the robotic gripper can be operated with more speed. By contrast, when the object is poorly gripped by the gripper and/or the object is heavy, it may be advantageous to operate the robotic gripper with less speed to prevent the object from falling and/or to improve safety.” [0105]; “The memory hardware 144 is configured to, inter alia, store instructions (e.g., computer-readable program instructions) that, when executed by the controller 142, cause the controller 142 to perform numerous operations, such as, without limitation, altering the pose P of the robot 100 for maintaining balance, maneuvering the robot 100, detecting objects, transporting objects, and/or performing other tasks within the environment 10.” [0083]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Saunders to prevent the object from falling and to improve safety of the robotic operation (See at least [0062]).

Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamali (US 20200215685 A1) in view of Huang (US 20200331709 A1), Li (IDS: US 20190001508 A1), and Gotou (US 20150127162 A1).

Regarding Claim 6,
Modified Jamali teaches
The handling device according to claim 1, 
Jamali further teaches
and to cause the holding part to hold the object in the state associated with the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]).

Jamali does not explicitly teach
wherein the controller is configured to keep distance a between the two or more supporting parts larger than an outer diameter of the object, and to move the two or more supporting parts around the object, the controller is configured to cause the holding part to bring the two or more supporting parts close to each other, 
However, Gotou teaches
	“When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a pair of grip nails 143 is disposed so that respective grip nails are located on both sides of the article (cylindrical portion 172). From this state, as illustrated in FIG. 3B, the paired grip nails 143 are caused to be close to each other to grip the article 17 using the paired grip nails 143. When the article 17 is disposed upside down, the grip nail 143 can grip the disc portion 171.” See at least [0039]; See fig. 3a where the supporting parts are separated a distance larger than the diameter of the object and moved to being around the object. See fig.  3b for the parts being closed together.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Gotou to assuredly pick up an object without interfering with the object itself (“If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined. Thereby, the article 17 can be assuredly picked up without interference between the gripper 14 and an article 17 other than an article 17 to be picked up (targeted article).” [0050]).

Regarding Claim 7,
Modified Jamali teaches
The handling device according to claim 1, 
Jamali further teaches
and to cause the holding part to hold the object in the state associated with the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]).

Jamali does not explicitly teach
wherein the object is arranged on a bottom surface of a container having an inner wall surface and the bottom surface, the controller is configured to separate the two or more supporting parts from each other in a direction intersecting a horizontal direction, and to move the two or more supporting parts around the object, and the controller is configured to cause the holding part to bring the two or more supporting parts close to each other,
However, Gotou teaches
	The object being arranged on a bottom surface of a container having an inner wall surface and the bottom surface (“In the container 16 opened upward, a plurality of articles 17 are randomly piled. The article pickup apparatus 10 of the present embodiment determines a position and a posture (a position posture) of the gripper 14 capable of gripping the article 17 and controls the robot 12 to move the gripper 14 to the determined position posture. Further, with this position posture, the gripper 14 grips the article 17 and then picks up the article 17 from the container 16” [0033]; In at least fig. 1, the container has a bottom surface and inner wall surface.; Examiner Interpretation: Since the articles are randomly piled, the object of interest can be on the bottom surface of the container. For example, fig. 1 shows some objects at the bottom of the container. These objects would sometimes be accessible for the robot.)
Separating the two or more supporting parts from each other in a direction intersecting a horizontal direction (“step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space. The grip position posture candidate is expressed by six degrees of freedom, i.e., position coordinates (x, y, z) and angles (.phi., .theta., .psi.), indicating a position posture of the gripper 14, and of six degrees of freedom (x, y, z, .phi., .theta., .psi.), at least one degree of freedom is set as a parameter.” [0044]; “If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined.” [0080]; Examiner Interpretation: The grip position posture could cause the robot to separate its nails in a direction where theta is angled as to intersect the horizontal direction (see at least fig. 2).)
Moving the two or more supporting parts around the object and bringing the two or more supporting parts close to each other (“When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a pair of grip nails 143 is disposed so that respective grip nails are located on both sides of the article (cylindrical portion 172). From this state, as illustrated in FIG. 3B, the paired grip nails 143 are caused to be close to each other to grip the article 17 using the paired grip nails 143. When the article 17 is disposed upside down, the grip nail 143 can grip the disc portion 171.” See at least [0039]; See fig. 3a where the supporting parts are moved to being around the object. See fig.  3b for the parts being closed together.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Gotou to assuredly pick up an object without interfering with the object itself (“If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined. Thereby, the article 17 can be assuredly picked up without interference between the gripper 14 and an article 17 other than an article 17 to be picked up (targeted article).” [0050]).

Regarding Claim 10,
Modified Jamali teaches
The handling device according to claim 1, 
Jamali further teaches
and to cause the holding part to hold the object in the state associated with the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]).

Jamali does not explicitly teach
wherein a shape of the object is flat, and the object is arranged so that a flat surface of the object stands on a bottom surface of a container having an inner wall surface and the bottom surface, the controller is configured to keep a distance between the two or more supporting parts larger than a thickness of the object, and to move the two or more supporting parts around the object, and the controller is configured to cause the holding part to bring the two or more supporting parts close to each other,
However, Gotou teaches
	A flat object (see the flat object 17 in fig. 7a)
The object being arranged on a bottom surface of a container having an inner wall surface and the bottom surface (“In the container 16 opened upward, a plurality of articles 17 are randomly piled. The article pickup apparatus 10 of the present embodiment determines a position and a posture (a position posture) of the gripper 14 capable of gripping the article 17 and controls the robot 12 to move the gripper 14 to the determined position posture. Further, with this position posture, the gripper 14 grips the article 17 and then picks up the article 17 from the container 16” [0033]; In at least fig. 1, the container has a bottom surface and inner wall surface.; Examiner Interpretation: Since the articles are randomly piled, the object of interest can be on the bottom surface of the container. For example, fig. 1 shows some objects at the bottom of the container. These objects would sometimes be accessible for the robot.)
Keeping a distance between the two or more supporting parts larger than a thickness of the object, to move the two or more supporting parts around the object, and bringing the two or more supporting parts close to each other (“When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a pair of grip nails 143 is disposed so that respective grip nails are located on both sides of the article (cylindrical portion 172). From this state, as illustrated in FIG. 3B, the paired grip nails 143 are caused to be close to each other to grip the article 17 using the paired grip nails 143. When the article 17 is disposed upside down, the grip nail 143 can grip the disc portion 171.” See at least [0039]; See fig. 3a where the supporting parts are separated a distance larger than the diameter of the object and moved to being around the object. See fig.  3b for the parts being closed together. This process can be applied to the flat object illustrated in fig. 7a where a distance would be larger than a thickness rather than a diameter.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Gotou to assuredly pick up an object without interfering with the object itself (“If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined. Thereby, the article 17 can be assuredly picked up without interference between the gripper 14 and an article 17 other than an article 17 to be picked up (targeted article).” [0050]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamali (US 20200215685 A1) in view of Huang (US 20200331709 A1), Li (IDS: US 20190001508 A1), Gotou (US 20150127162 A1), and Doll (US 20110268548 A1).

Regarding Claim 8,
Modified Jamali teaches
The handling device according to claim 1, 
Jamali further teaches
and to cause the holding part to hold the object in the state associated with the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]).

Jamali does not explicitly teach
wherein a shape of the object is flat, and the object is arranged so that a flat surface of the object contacts a bottom surface of a container having an inner wall surface and the bottom surface, the controller is configured to separate the two or more supporting parts from each other in a direction intersecting a horizontal direction, and to move the two or more supporting parts toward the inner wall surface along the bottom surface, and the controller is configured to cause the holding part to bring the two or more supporting parts close to each other,
However, Gotou teaches
	A flat object (See the object 17 in figs. 3a-b which has 2 flat sides.)
The object being arranged on a bottom surface of a container having an inner wall surface and the bottom surface (“In the container 16 opened upward, a plurality of articles 17 are randomly piled. The article pickup apparatus 10 of the present embodiment determines a position and a posture (a position posture) of the gripper 14 capable of gripping the article 17 and controls the robot 12 to move the gripper 14 to the determined position posture. Further, with this position posture, the gripper 14 grips the article 17 and then picks up the article 17 from the container 16” [0033]; In at least fig. 1, the container has a bottom surface and inner wall surface.; Examiner Interpretation: Since the articles are randomly piled, the object of interest can be on the bottom surface of the container. For example, fig. 1 shows some objects at the bottom of the container. These objects would sometimes be accessible for the robot.)
Separating the two or more supporting parts from each other in a direction intersecting a horizontal direction (“step S2 sets at least one grip position posture candidate which is a candidate of a position posture of the gripper 14 in a three-dimensional space. The grip position posture candidate is expressed by six degrees of freedom, i.e., position coordinates (x, y, z) and angles (.phi., .theta., .psi.), indicating a position posture of the gripper 14, and of six degrees of freedom (x, y, z, .phi., .theta., .psi.), at least one degree of freedom is set as a parameter.” [0044]; “If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined.” [0080]; Examiner Interpretation: The grip position posture could cause the robot to separate its nails in a direction where theta is angled as to intersect the horizontal direction (see at least fig. 2).)
Moving the two or more supporting parts around the object and bringing the two or more supporting parts close to each other (“When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a pair of grip nails 143 is disposed so that respective grip nails are located on both sides of the article (cylindrical portion 172). From this state, as illustrated in FIG. 3B, the paired grip nails 143 are caused to be close to each other to grip the article 17 using the paired grip nails 143. When the article 17 is disposed upside down, the grip nail 143 can grip the disc portion 171.” See at least [0039]; See fig. 3a where the supporting parts are moved to being around the object. See fig.  3b for the parts being closed together.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Gotou to assuredly pick up an object without interfering with the object itself (“If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined. Thereby, the article 17 can be assuredly picked up without interference between the gripper 14 and an article 17 other than an article 17 to be picked up (targeted article).” [0050]).

Gotou also does not explicitly teach
and to move the two or more supporting parts toward the inner wall surface along the bottom surface,
However, Doll teaches
Moving supporting parts toward the inner wall surface along the bottom surface (“During its movement underneath the object in transit, the carrying device is thus preferably also moved relatively to the flat underlying surface.” [0036]; See at least figs. 8b-e where supporting parts 130 are brought towards an inner wall surface along the bottom surface 50 
    PNG
    media_image2.png
    603
    443
    media_image2.png
    Greyscale
 ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali and Gotou to further include the teachings of Doll to reliably and easily pick up objects lying flat on a surface (“It is an object of the invention to develop a generic robot gripper such that it can be produced in a simple manner and, in particular, as a lightweight device that can very flexibly and reliably pick up and deposit goods in transit, more particularly pieces of baggage.” [0006]; “As soon as the carrying device 130 has been moved to underneath the object 40 in transit beyond the center of gravity of the latter, the object 40 in transit can be lifted without any difficulty.” [0073]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamali (US 20200215685 A1) in view of Huang (US 20200331709 A1), Li (IDS: US 20190001508 A1), Gotou (US 20150127162 A1), and Marchese (US 10556338 B1).

Regarding Claim 9,
Modified Jamali teaches
The handling device according to claim 1, 
Jamali further teaches
and to cause the holding part to hold the object in the state associated with the safety factor (“The grasp controller 214 may control one or more components or systems of the grasping system 100 to grasp the object 150. In an example, the grasp controller 214 may control the grasping system 100 based on one or more of the estimated tactile outputs, the determined quality of contact of the potential grasp points, or the probability of success to grasp the object 150 at the potential grasp points.” [0036]).

Jamali does not explicitly teach
wherein a shape of the object is flat, and the object is arranged so that a flat surface of the object contacts a bottom surface of a container having an inner wall surface and the bottom surface, the controller is configured to keep a distance between the two or more supporting parts larger than an outer diameter of the object, to move the two or more supporting parts around the object, and to contact the two or more supporting parts with the bottom surface, and the controller is configured to cause the holding part to bring the two or more supporting parts close to each other, 
However, Gotou teaches
	A flat object (See the object 17 in figs. 3a-b which has 2 flat sides.)
The object being arranged on a bottom surface of a container having an inner wall surface and the bottom surface (“In the container 16 opened upward, a plurality of articles 17 are randomly piled. The article pickup apparatus 10 of the present embodiment determines a position and a posture (a position posture) of the gripper 14 capable of gripping the article 17 and controls the robot 12 to move the gripper 14 to the determined position posture. Further, with this position posture, the gripper 14 grips the article 17 and then picks up the article 17 from the container 16” [0033]; In at least fig. 1, the container has a bottom surface and inner wall surface.; Examiner Interpretation: Since the articles are randomly piled, the object of interest can be on the bottom surface of the container. For example, fig. 1 shows some objects at the bottom of the container. These objects would sometimes be accessible for the robot.)
Keeping a distance between the two or more supporting parts larger than an outer diameter of the object, to move the two or more supporting parts around the object, and bringing the two or more supporting parts close to each other (“When gripping the article 17, for example, as illustrated in FIG. 3A, while the grip nail 143 is opened, a pair of grip nails 143 is disposed so that respective grip nails are located on both sides of the article (cylindrical portion 172). From this state, as illustrated in FIG. 3B, the paired grip nails 143 are caused to be close to each other to grip the article 17 using the paired grip nails 143. When the article 17 is disposed upside down, the grip nail 143 can grip the disc portion 171.” See at least [0039]; See fig. 3a where the supporting parts are separated a distance larger than the diameter of the object and moved to being around the object. See fig.  3b for the parts being closed together.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali to further include the teachings of Gotou to assuredly pick up an object without interfering with the object itself (“If an opening amount of the gripper 14 is adjustable, a grip position posture candidate is set using an opening amount d of the gripper 14 when causing the gripper 14 to approach the article 17 as a parameter, and therefore a gripper position posture where the opening amount d of the gripper 14 is optimized according to a loading state of the article 17 can be determined. Thereby, the article 17 can be assuredly picked up without interference between the gripper 14 and an article 17 other than an article 17 to be picked up (targeted article).” [0050]).

Gotou also does not explicitly teach
and to contact the two or more supporting parts with the bottom surface,
However, Marchese teaches
The item 108 rests on surface 128 in fig. 1; “intermediate to the first state and the second state, the compliant tips 120 are brought into contact with the surface 128 and brought towards each other to pinch the item 108.” See at least col. 6, lines 29-32
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Jamali and Gotou to further include the teachings of Marchese so that the object can be scooped up which improves the likelihood of a successful grasp of certain objects in difficult scenarios such as a flat item on a smooth surface (“this may result in the compliant tips 120 being used to scoop underneath the item 108.” See at least col. 6, lines 32-34; “useful for pickup up flat objects such as books from smooth surfaces such as tables or item containers. Placement of the protruding structures underneath the items not only improves the probability that the items will actual be grasped by a robotic manipulator, but also improves the security of the grasps as a robotic manipulator moves the items through the air.” Col. 2, lines 29-35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 (filed 8/30/2022) of copending Application No. 16798562(claims dated 8/30/22) in view of Li (IDS: US 20190001508 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 1,
Claim
This Application’s Claim
16798562 Claims
1
A handling device comprising: a holding part that
(Claim 1) A handling device comprising: a holder capable of holding an object; 
1
a calculation part configured to calculate a safety factor indicating safety of a state of the holding part holding the object; 
(Claim 1) a calculator that calculates an estimated holding safety factor when the holder holds the object; 
1
and a controller configured to cause the holding part to hold the object according to the safety factor,
(Claim 1) and a controller that causes the holder to hold the object on the basis of the estimated holding safety factor calculated by the calculator,
1
wherein the safety factor is calculated based on: a value related to an area of regions where the supporting part contacts the object,
(Claim 2) The handling device according to claim 1, wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact
1
wherein the safety factor is calculated based on: … a distance between a reference position in the regions and a center of gravity of the object, 
(Claim 1) and wherein the estimated holding safety factor is a ratio calculated according to a following equation: 
    PNG
    media_image3.png
    43
    119
    media_image3.png
    Greyscale
where P is an adsorption pressure of an arbitrary holding method, Mis a moment determined by a distance L between a contact surface center K and a center of gravity G of the object,

(Claim 2) and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object.


16798562 does not explicitly teach
a holding part that includes two or more supporting parts and is capable of holding an object by gripping the object with the two or more supporting parts;
wherein the safety factor is calculated based on: … a friction pressure generated in the regions where the supporting part contacts the object.
However, Li teaches
	gripping an object with supporting parts (“As illustrated in FIG. 1A to FIG. 1E, the gripper 1 grasps an object O with multiple fingers 10, 20, 30, and 40” [0031])
wherein the safety factor is calculated based on: a friction pressure generated in the regions where the supporting part contacts the object (“The tactile sensors 14, 24, 34, and 44 can be distributed pressure sensors for example, which are implemented on the fingertips of the fingers 10, 20, 30, and 40, and each sensor can detect a pressure distribution for a certain contact position when the corresponding fingertip of the fingers 10, 20, 30, and 40 is driven to get in contact with the object O.” [0043]; “Therefore, the grasp stability evaluation value Q.sub.o may be defined based on frictions and contact forces. More specifically, the grasp stability evaluation value Q.sub.o may be defined based on information such as: relative contact positions related to the object O; contact forces (magnitude and direction) at the respective contact points; and friction coefficients between the object O and the fingers 10, 20, 30, and 40.” See at least [0063]; “For example, based on Coulomb friction model, if a friction force generated at each contact position between the object O and fingers 10, 20, 30, and 40, may has not exceeded a maximum static frictional force, under this situation, it is determined that slipping between the corresponding finger and the object O at the contact position does not occur.” See at least [0064])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings application 16798562 of to further include the teachings of Li to grasp an object in a stable manner (see at least fig. 1) and to use friction pressure as a parameter for the holding safety factor so that slipping does not occur between the object and the supporting parts (see at least [0063-0064]).

Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 (filed 8/30/2022) of copending Application No. 16798562 in view of Li (IDS: US 20190001508 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 4,
Modified 16798562 teaches
The handling device according to claim 1, further comprising:
16798562 further teaches
Claim
This Application’s Claim
16798562 Claims
4
including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed 
(claim 1) wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor.
4
according to an area of regions where the supporting part and the object are in contact with each other,
(claim 2) wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object.


16798562’s claims 1-2 do not explicitly teach
a motion planning part configured to plan a motion method
and the controller is configured to operate the holding part according to the motion method planned by the motion planning part.
However, 16798562’s claim 4 teaches
	“an action planning unit that plans a motion method … and the controller causes the holder to operate on the basis of the motion method planned by the action planning unit.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 16798562 to further include the teachings of 16798562 claim 4 to have motion planning for a robot so that the robot can be controlled in a more desirable and predictable manner.

 Regarding Claim 5,
Modified 16798562 teaches
The handling device according to claim 1, further comprising:
16798562 further teaches
Claim
This Application’s Claim
16798562 Claims
5
including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed according to the safety factor,
(claim 1) wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor.


16798562’s claims 1-2 do not explicitly teach
a motion planning part configured to plan a motion method
and the controller is configured to operate the holding part according to the motion method planned by the motion planning part.
However, 16798562’s claim 4 teaches
	“an action planning unit that plans a motion method … and the controller causes the holder to operate on the basis of the motion method planned by the action planning unit.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 16798562 to further include the teachings of 16798562 claim 4 to have motion planning for a robot so that the robot can be controlled in a more desirable and predictable manner.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 (filed 8/30/2022) of copending Application No. 16798562 in view of Li (IDS: US 20190001508 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 11,
Claim
This Application’s Claim
16798562 Claims
11
A control device comprising: a calculation part that calculates a safety factor indicating safety of a state in which a holding part 
(Claim 10) A control device comprising: a calculator that calculates an estimated holding safety factor when a holder capable of holding an object holds the object; 
11
and a controller configured to cause the holding part to hold the object according to the safety factor.
(Claim 10) and a controller that causes the holder to hold the object on the basis of the estimated holding safety factor calculated by the calculator,
11
wherein the safety factor is calculated based on: a value related to an area of regions where the supporting parts contact the object,
(Claim 11) The control device according to claim 10, wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact
11
wherein the safety factor is calculated based on: … a distance between a reference position in the regions and a center of gravity of the object, 
(Claim 10) and wherein the estimated holding safety factor is a ratio calculated according to a following equation: 
    PNG
    media_image3.png
    43
    119
    media_image3.png
    Greyscale
where P is an adsorption pressure of an arbitrary holding method, Mis a moment determined by a distance L between a contact surface center K and a center of gravity G of the object,

(Claim 11) and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object.


16798562 does not explicitly teach

holds the object by gripping the object with the two or more supporting parts
wherein the safety factor is calculated based on: … a friction pressure generated in the regions where the supporting parts contact the object.
However, Li teaches
	gripping an object with supporting parts (“As illustrated in FIG. 1A to FIG. 1E, the gripper 1 grasps an object O with multiple fingers 10, 20, 30, and 40” [0031])
wherein the safety factor is calculated based on: a friction pressure generated in the regions where the supporting parts contact the object (“The tactile sensors 14, 24, 34, and 44 can be distributed pressure sensors for example, which are implemented on the fingertips of the fingers 10, 20, 30, and 40, and each sensor can detect a pressure distribution for a certain contact position when the corresponding fingertip of the fingers 10, 20, 30, and 40 is driven to get in contact with the object O.” [0043]; “Therefore, the grasp stability evaluation value Q.sub.o may be defined based on frictions and contact forces. More specifically, the grasp stability evaluation value Q.sub.o may be defined based on information such as: relative contact positions related to the object O; contact forces (magnitude and direction) at the respective contact points; and friction coefficients between the object O and the fingers 10, 20, 30, and 40.” See at least [0063]; “For example, based on Coulomb friction model, if a friction force generated at each contact position between the object O and fingers 10, 20, 30, and 40, may has not exceeded a maximum static frictional force, under this situation, it is determined that slipping between the corresponding finger and the object O at the contact position does not occur.” See at least [0064])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings application 16798562 of to further include the teachings of Li to grasp an object in a stable manner (see at least fig. 1) and to use friction pressure as a parameter for the holding safety factor so that slipping does not occur between the object and the supporting parts (see at least [0063-0064]).

Claims 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 4 (filed 8/30/2022) of copending Application No. 16798562 in view of Li (IDS: US 20190001508 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 14,
Modified 16798562 teaches
The control device according to claim 11,
16798562 further teaches
Claim
This Application’s Claim
16798562 Claims
14
including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed 
(claim 10) wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor.
14
according to an area of regions where the supporting part and the object are in contact with each other,
(claim 11) wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object.


16798562’s claims 10-11 do not explicitly teach
a motion planning part configured to plan a motion method
and the controller is configured to operate the holding part according to the motion method planned by the motion planning part.
However, 16798562’s claim 4 teaches
	“an action planning unit that plans a motion method … and the controller causes the holder to operate on the basis of the motion method planned by the action planning unit.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 16798562 to further include the teachings of 16798562 claim 4 to have motion planning for a robot so that the robot can be controlled in a more desirable and predictable manner.

 Regarding Claim 15,
Modified 16798562 teaches
The control device according to claim 11, 
16798562 further teaches
Claim
This Application’s Claim
16798562 Claims
15
including a moving speed of the holding part, wherein the motion planning part is configured to determine the moving speed according to the safety factor,
(claim 10) wherein the controller changes a moving speed of the holder on the basis of the estimated holding safety factor.


16798562’s claims 10-11 do not explicitly teach
a motion planning part configured to plan a motion method
and the controller is configured to operate the holding part according to the motion method planned by the motion planning part.
However, 16798562’s claim 4 teaches
	“an action planning unit that plans a motion method … and the controller causes the holder to operate on the basis of the motion method planned by the action planning unit.”
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 16798562 to further include the teachings of 16798562 claim 4 to have motion planning for a robot so that the robot can be controlled in a more desirable and predictable manner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diankov (US 20200376659 A1) is pertinent because it discusses planning a grip wherein grip points  can be ranked from most to least preferable based on a number of factors including, distance from the center of mas, the composition of the surface of the target object, the surface area available to be gripped by the gripping unit, or a combination thereof.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664